OPINION
By the Court,
Zenoff, J.:
Petitioner was notified on November 22, 1968 that he was demoted from Assistant Superintendent of Detention at the Clark County Detention Home to Deputy Probation Officer. The demotion was effective as of December 1, 1968 and was approved by the juvenile judge.
Petitioner inappropriately sought a hearing before county officials. Upon realizing that this avenue of recourse was improper, petitioner, on January 17,-1969, requested a hearing before a judge other than the juvenile judge. The juvenile judge refused to disqualify himself. Thereupon followed this application for a writ of certiorari or prohibition.
Petitioner contends that he was not afforded an opportunity for a hearing prior to the demotion as required by NRS 62.110(1).1 We disagree.
*410The only relevant consideration is the applicability of legislative provisions. NRS 62.100(2) (f)2 gave the juvenile judge the power to hire and fire the petitioner. He used it. NRS 62.110(1) requires the juvenile judge to afford an opportunity for a hearing before demotion takes place. He did. The judge stood ready to hear petitioner between November 22, 1968 and December 1, 1968 before the demotion became effective; but petitioner did not request a hearing; therefore any absence of redress was occasioned by the petitioner who did not avail himself of the offered opportunity for a hearing.
Petitioner’s January 17, 1969 request that the juvenile judge disqualify himself was improper. NRS 62.110(1) expressly states that the hearing will be before the juvenile judge. Even at that late date the judge stood ready to afford a hearing but petitioner refused it.
The request for a writ of certiorari or prohibition is denied.
Batjer and Mowbray, JJ., concur.

 62.110 APPOINTMENT OF PROBATION OFFICERS AND EMPLOYEES; COMPENSATION.
1. . . .
Probation officers and employees may be . . . reduced in position only after having been . . . afforded an opportunity to be heard before the judge in answer thereto.


 62.100 PROBATION COMMITTEE; APPOINTMENT; TERM OF OFFICE, REMOVAL; DUTIES.
1. . . .
(f) . . . Any employees are subject to discharge by the judge or judges.